Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811- 10407 Master Portfolio Trust (Exact name of registrant as specified in charter) 55 Water Street, New York, NY 10041 (Address of principal executive offices) (Zip code) Robert I. Frenkel, Esq. Legg Mason & Co., LLC 100 First Stamford Place, 4 th Fl. Stamford, CT 06902 (Name and address of agent for service) Registrant's telephone number, including area code: Funds Investors Services 1-800-822-5544 or Institutional Shareholder Services 1-888-425-6432 Date of fiscal year end: October 31 Date of reporting period: January 31, 2009 ITEM 1. SCHEDULE OF INVESTMENTS MASTER PORTFOLIO TRUST SMASh SERIES EC PORTFOLIO FORM N-Q January 31, 2009 SMASh Series EC Portfolio Schedule of Investments (unaudited) January 31, 2009 Face Amount Security Value CORPORATE BONDS & NOTES  53.8% CONSUMER DISCRETIONARY  6.1% Auto Components  0.3% Allison Transmission Inc., Senior Notes, 11.250% due 11/1/15 (a)(b) $ Visteon Corp., Senior Notes: 8.250% due 8/1/10 12.250% due 12/31/16 (a) Total Auto Components Automobiles  0.9% Ford Motor Co., Notes, 7.450% due 7/16/31 General Motors Corp., Senior Debentures, 8.375% due 7/15/33 Total Automobiles Diversified Consumer Services  0.2% Education Management LLC/Education Management Finance Corp., Senior Subordinated Notes, 10.250% due 6/1/16 Hotels, Restaurants & Leisure  0.6% Caesars Entertainment Inc., Senior Subordinated Notes, 8.125% due 5/15/11 Denny's Holdings Inc., Senior Notes, 10.000% due 10/1/12 Sbarro Inc., Senior Notes, 10.375% due 2/1/15 Station Casinos Inc., Senior Notes: 6.000% due 4/1/12 7.750% due 8/15/16 Total Hotels, Restaurants & Leisure Household Durables  0.2% Norcraft Cos. LP/Norcraft Finance Corp., Senior Subordinated Notes, 9.000% due 11/1/11 70,800 Internet & Catalog Retail  0.0% Expedia Inc., Senior Notes, 8.500% due 7/1/16 (a) Leisure Equipment & Products  1.2% Eastman Kodak Co., 7.250% due 11/15/13 Media  2.0% Affinion Group Inc., Senior Notes, 10.125% due 10/15/13 CCH I LLC/CCH I Capital Corp., Senior Secured Notes, 11.000% due 10/1/15 (c) 23,400 Cengage Learning Acquisitions Inc., Senior Notes, 10.500% due 1/15/15 (a) CSC Holdings Inc., Senior Notes, 6.750% due 4/15/12 Dex Media West LLC/Dex Media Finance Co., Senior Notes, 8.500% due 8/15/10 64,500 DIRECTV Holdings LLC/DIRECTV Financing Co. Inc., Senior Notes, 8.375% due 3/15/13 EchoStar DBS Corp., Senior Notes, 7.125% due 2/1/16 Idearc Inc., Senior Notes, 8.000% due 11/15/16 R.H. Donnelley Corp., Senior Notes, 8.875% due 10/15/17 Total Media Multiline Retail  0.5% Dollar General Corp.: Senior Notes, 10.625% due 7/15/15 Senior Subordinated Notes, 11.875% due 7/15/17 (b) Neiman Marcus Group Inc., Senior Secured Notes, 7.125% due 6/1/28 Total Multiline Retail Specialty Retail  0.2% Blockbuster Inc., Senior Subordinated Notes, 9.000% due 9/1/12 See Notes to Schedule of Investments. 1 SMASh Series EC Portfolio Schedule of Investments (unaudited) (continued) January 31, 2009 Face Amount Security Value Specialty Retail  0.2% (continued) Michaels Stores Inc., Senior Notes, 10.000% due 11/1/14 $ Total Specialty Retail TOTAL CONSUMER DISCRETIONARY CONSUMER STAPLES  0.6% Beverages  0.2% Constellation Brands Inc., Senior Notes, 8.375% due 12/15/14 Tobacco  0.4% Alliance One International Inc., Senior Notes: 8.500% due 5/15/12 11.000% due 5/15/12 Total Tobacco TOTAL CONSUMER STAPLES ENERGY  5.8% Energy Equipment & Services  0.4% Complete Production Services Inc., Senior Notes, 8.000% due 12/15/16 Key Energy Services Inc., Senior Notes, 8.375% due 12/1/14 Total Energy Equipment & Services Oil, Gas & Consumable Fuels  5.4% Belden & Blake Corp., Secured Notes, 8.750% due 7/15/12 Chesapeake Energy Corp., Senior Notes: 6.875% due 1/15/16 6.250% due 1/15/18 El Paso Corp.: Medium-Term Notes, 7.750% due 1/15/32 Senior Subordinated Notes, 7.000% due 6/15/17 Enterprise Products Operating LP, Junior Subordinated Notes, 8.375% due 8/1/66 (d) 50,460 EXCO Resources Inc., Senior Notes, 7.250% due 1/15/11 Intergas Finance BV, Bonds, 6.375% due 5/14/17 (a) International Coal Group Inc., Senior Notes, 10.250% due 7/15/14 Petroplus Finance Ltd., Senior Notes, 7.000% due 5/1/17 (a) Whiting Petroleum Corp., Senior Subordinated Notes, 7.000% due 2/1/14 Williams Cos. Inc.: Debentures, 7.500% due 1/15/31 Notes, 8.750% due 3/15/32 Total Oil, Gas & Consumable Fuels TOTAL ENERGY FINANCIALS  15.1% Commercial Banks  4.2% HSBK Europe BV, 9.250% due 10/16/13 (a) ICICI Bank Ltd., Subordinated Bonds: 6.375% due 4/30/22 (a)(d) 6.375% due 4/30/22 (a)(d) TuranAlem Finance BV, Bonds: 8.250% due 1/22/37 (a) 8.250% due 1/22/37 (a) Total Commercial Banks Consumer Finance  9.9% Ford Motor Credit Co.: Notes, 7.375% due 10/28/09 Senior Notes: 9.750% due 9/15/10 9.875% due 8/10/11 See Notes to Schedule of Investments. 2 SMASh Series EC Portfolio Schedule of Investments (unaudited) (continued) January 31, 2009 Face Amount Security Value Consumer Finance  9.9% (continued) 12.000% due 5/15/15 $ 8.000% due 12/15/16 GMAC LLC: 7.500% due 12/31/13 (a) 8.000% due 12/31/18 (a) 8.000% due 11/1/31 (a) Senior Notes: 6.000% due 4/1/11 (a) 6.875% due 9/15/11 (a) 6.000% due 12/15/11 (a) 6.625% due 5/15/12 (a) SLM Corp., Senior Notes, 1.319% due 7/26/10 (d) Total Consumer Finance Diversified Financial Services  0.9% AAC Group Holding Corp., Senior Discount Notes, 10.250% due 10/1/12 (a) El Paso Performance-Linked Trust Certificates, Senior Notes, 7.750% due 7/15/11 (a) 51,975 Leucadia National Corp., Senior Notes, 7.125% due 3/15/17 Vanguard Health Holdings Co., I LLC, Senior Discount Notes, step bond to yield 12.761% due 10/1/15 Vanguard Health Holdings Co., II LLC, Senior Subordinated Notes, 9.000% due 10/1/14 Total Diversified Financial Services Real Estate Management & Development  0.1% Realogy Corp., Senior Subordinated Notes, 12.375% due 4/15/15 TOTAL FINANCIALS HEALTH CARE  1.3% Health Care Providers & Services  1.3% HCA Inc.: Debentures, 7.500% due 11/15/95 Notes, 6.375% due 1/15/15 Senior Secured Notes: 9.125% due 11/15/14 9.250% due 11/15/16 9.625% due 11/15/16 (b) Tenet Healthcare Corp., Senior Notes, 9.875% due 7/1/14 US Oncology Holdings Inc., Senior Notes, 8.334% due 3/15/12 (b)(d) Total Health Care Providers & Services Pharmaceuticals  0.0% Leiner Health Products Inc., Senior Subordinated Notes, 11.000% due 6/1/12 (c)(e) TOTAL HEALTH CARE INDUSTRIALS  2.4% Aerospace & Defense  0.5% Hawker Beechcraft Acquisition Co., Senior Notes, 8.875% due 4/1/15 (b) L-3 Communications Corp., Senior Subordinated Notes, 7.625% due 6/15/12 Total Aerospace & Defense Airlines  0.2% Continental Airlines Inc., 8.388% due 5/1/22 DAE Aviation Holdings Inc., Senior Notes, 11.250% due 8/1/15 (a) Total Airlines Building Products  0.5% Associated Materials Inc., Senior Subordinated Notes, 9.750% due 4/15/12 See Notes to Schedule of Investments. 3 SMASh Series EC Portfolio Schedule of Investments (unaudited) (continued) January 31, 2009 Face Amount Security Value Commercial Services & Supplies  0.5% 100,000 DynCorp International LLC/DIV Capital Corp., Senior Subordinated Notes, 9.500% due 2/15/13 $ 87,000 80,000 Rental Services Corp., Senior Notes, 9.500% due 12/1/14 51,000 60,000 US Investigations Services Inc., Senior Subordinated Notes, 10.500% due 11/1/15 (a) 47,100 Total Commercial Services & Supplies 185,100 Electrical Equipment  0.1% 80,000 Sensata Technologies B.V., Senior Notes, 8.000% due 5/1/14 36,400 Industrial Conglomerates  0.0% Sequa Corp., Senior Notes: 20,000 11.750% due 12/1/15 (a) 8,100 21,372 13.500% due 12/1/15 (a)(b) 7,587 Total Industrial Conglomerates 15,687 Road & Rail  0.4% 270,000 Hertz Corp., Senior Subordinated Notes, 10.500% due 1/1/16 142,088 Trading Companies & Distributors  0.2% 40,000 H&E Equipment Services Inc., Senior Notes, 8.375% due 7/15/16 24,000 100,000 Penhall International Corp., Senior Secured Notes, 12.000% due 8/1/14 (a) 50,500 Total Trading Companies & Distributors 74,500 Transportation Infrastructure  0.0% 75,000 Swift Transportation Co., Senior Secured Notes, 9.899% due 5/15/15 (a)(d) 6,375 TOTAL INDUSTRIALS 882,647 INFORMATION TECHNOLOGY  0.7% IT Services  0.6% 320,000 SunGard Data Systems Inc., Senior Subordinated Notes, 10.250% due 8/15/15 219,200 Software  0.1% 80,000 Activant Solutions Inc., Senior Subordinated Notes, 9.500% due 5/1/16 42,000 TOTAL INFORMATION TECHNOLOGY 261,200 MATERIALS  4.3% Chemicals  0.1% 200,000 Georgia Gulf Corp., Senior Notes, 10.750% due 10/15/16 7,000 50,000 Methanex Corp., Senior Notes, 8.750% due 8/15/12 (f) 47,107 Total Chemicals 54,107 Metals & Mining  3.5% 850,000 Evraz Group SA, Notes, 8.875% due 4/24/13 (a) 531,250 240,000 Freeport-McMoRan Copper & Gold Inc., Senior Notes, 8.375% due 4/1/17 199,475 50,000 Metals USA Inc., Senior Secured Notes, 11.125% due 12/1/15 33,750 50,000 Noranda Aluminium Holding Corp., Senior Notes, 8.345% due 11/15/14 (b)(c)(d) 7,750 100,000 Novelis Inc., Senior Notes, 7.250% due 2/15/15 56,500 100,000 Ryerson Inc., Senior Secured Notes, 12.250% due 11/1/15 (a) 63,000 Steel Dynamics Inc., Senior Notes: 105,000 7.375% due 11/1/12 95,025 35,000 7.750% due 4/15/16 (a) 28,175 35,000 Tube City IMS Corp., Senior Subordinated Notes, 9.750% due 2/1/15 12,775 420,000 Vedanta Resources PLC, Senior Notes, 8.750% due 1/15/14 (a) 283,500 Total Metals & Mining 1,311,200 Paper & Forest Products  0.7% 180,000 Abitibi-Consolidated Co. of Canada, Senior Secured Notes, 13.750% due 4/1/11 (a) 130,500 220,000 NewPage Corp., Senior Secured Notes, 9.443% due 5/1/12 (d) 75,900 See Notes to Schedule of Investments. 4 SMASh Series EC Portfolio Schedule of Investments (unaudited) (continued) January 31, 2009 Face Amount Security Value Paper & Forest Products  0.7% (continued) Verso Paper Holdings LLC, 11.375% due 8/1/16 $ Total Paper & Forest Products TOTAL MATERIALS TELECOMMUNICATION SERVICES  6.9% Diversified Telecommunication Services  6.6% Frontier Communications Corp., Senior Notes, 7.875% due 1/15/27 Hawaiian Telcom Communications Inc., Senior Subordinated Notes, 12.500% due 5/1/15 (c)(e) Intelsat Bermuda Ltd., Senior Notes, 11.250% due 6/15/16 Intelsat Corp., Senior Notes, 9.250% due 8/15/14 (a) Level 3 Financing Inc., Senior Notes, 9.250% due 11/1/14 Nordic Telephone Co. Holdings, Senior Secured Bonds, 8.875% due 5/1/16 (a) Qwest Communications International Inc., 7.250% due 2/15/11 Vimpel Communications, Loan Participation Notes,, 8.375% due 4/30/13 (a) Virgin Media Finance PLC, Senior Notes, 9.125% due 8/15/16 Wind Acquisition Finance SA, Senior Bonds, 10.750% due 12/1/15 (a) Windstream Corp., Senior Notes, 8.625% due 8/1/16 Total Diversified Telecommunication Services Wireless Telecommunication Services  0.3% ALLTEL Communications Inc., Senior Notes, 10.375% due 12/1/17 (a)(b) TOTAL TELECOMMUNICATION SERVICES UTILITIES  10.6% Electric Utilities  0.1% Orion Power Holdings Inc., Senior Notes, 12.000% due 5/1/10 Gas Utilities  0.3% Suburban Propane Partners LP/Suburban Energy Finance Corp., Senior Notes, 6.875% due 12/15/13 Independent Power Producers & Energy Traders  10.2% AES Corp., Senior Notes: 7.750% due 3/1/14 7.750% due 10/15/15 8.000% due 6/1/20 (a) Dynegy Holdings Inc., Senior Notes, 7.750% due 6/1/19 Dynegy Inc., Bonds, 7.670% due 11/8/16 Edison Mission Energy, Senior Notes: 7.750% due 6/15/16 7.000% due 5/15/17 7.200% due 5/15/19 7.625% due 5/15/27 Energy Future Holdings, Senior Notes: 10.875% due 11/1/17 (a) 11.250% due 11/1/17 (a)(b) Mirant Mid Atlantic LLC, Pass-Through Certificates, 10.060% due 12/30/28 NRG Energy Inc., Senior Notes: 7.250% due 2/1/14 7.375% due 2/1/16 7.375% due 1/15/17 TXU Corp., Senior Notes: 5.550% due 11/15/14 6.500% due 11/15/24 See Notes to Schedule of Investments. 5 SMASh Series EC Portfolio Schedule of Investments (unaudited) (continued) January 31, 2009 Face Amount Security Value Independent Power Producers & Energy Traders  10.2% (continued) 6.550% due 11/15/34 $ Total Independent Power Producers & Energy Traders TOTAL UTILITIES TOTAL CORPORATE BONDS & NOTES (Cost  $28,586,338) COLLATERALIZED SENIOR LOANS  5.7% CONSUMER DISCRETIONARY  1.7% Media  1.7% 495,000 Charter Communications Operating LLC, Term Loan B, 3.360% due 3/15/14 (d) 500,000 Univision Communications Inc., Term Loan B, 2.659% due 9/15/14 (d) TOTAL CONSUMER DISCRETIONARY HEALTH CARE  2.3% Health Care Providers & Services  2.3% Community Health Systems Inc.: Delayed Draw Term Loan, 2.720% due 7/2/14 (d) 475,673 Term Loan B, 4.445% due 7/2/14 (d) 498,728 HCA Inc., Term Loan B, 6.012% due 11/1/13 (d) TOTAL HEALTH CARE INFORMATION TECHNOLOGY  0.6% IT Services  0.6% 365,375 First Data Corp., Term Loan, 3.139% due 10/15/14 (d) MATERIALS  1.1% Paper & Forest Products  1.1% 464,045 Georgia-Pacific Corp., Term Loan B1, 2.058% due 12/23/13 (d) TOTAL COLLATERALIZED SENIOR LOANS (Cost  $2,422,105) SOVEREIGN BONDS  7.9% Brazil  4.4% Brazil Nota do Tesouro Nacional: BRL 10.000% due 7/1/10 BRL 10.000% due 1/1/12 Total Brazil Canada  0.1% CAD Government of Canada, Bonds, 4.000% due 12/1/31 France  2.6% 740,000 EUR Government of France, Bonds, 3.750% due 4/25/17 Germany  0.8% 219,000 EUR Bundesrepublik Deutschland, Bonds, 3.750% due 1/4/15 TOTAL SOVEREIGN BONDS (Cost  $3,487,277) U.S. GOVERNMENT & AGENCY OBLIGATION  3.3% U.S. Government Agency  3.3% 1,200,000 Federal Home Loan Bank (FHLB), Bonds, 4.500% due 10/9/09 (Cost - $1,234,445) 1,230,437 See Notes to Schedule of Investments. 6 SMASh Series EC Portfolio Schedule of Investments (unaudited) (continued) January 31, 2009 Shares Security Value CONVERTIBLE PREFERRED STOCKS  0.0% CONSUMER DISCRETIONARY  0.0% Automobiles  0.0% General Motors Corp. 600 (Cost - $15,000) $ 6,894 PREFERRED STOCKS  0.3% FINANCIALS  0.3% Consumer Finance  0.3% 362 Preferred Blocker Inc., 7.000% (a) (Cost - $93,114) 90,364 TOTAL INVESTMENTS BEFORE SHORT-TERM INVESTMENTS (Cost  $35,838,279) 26,330,428 Face Amount SHORT-TERM INVESTMENTS  11.1% U.S. Government Agency  1.1% 435,000 Federal National Mortgage Association (FNMA), Discount Notes, 0.351% due 5/18/09 (g)(h)(i) (Cost - $434,556) 434,613 Repurchase Agreements  10.0% 1,834,000 Merrill Lynch, Pierce, Fenner & Smith Inc. repurchase agreement, dated 1/30/09, 0.210% due 2/2/09; Proceeds at maturity - $1,834,032 (Fully collateralized by U.S. government agency obligation, 0.000% due 11/16/09; Market value - $1,870,680) 1,834,000 1,866,000 Morgan Stanley tri-party repurchase agreement dated 1/30/09, 0.170% due 2/2/09; Proceeds at maturity - $1,866,026; (Fully collateralized by U.S. government agency obligation, 5.100% due 9/10/12; Market value - 1,903,321) 1,866,000 Total Repurchase Agreements (Cost  $3,700,000) 3,700,000 TOTAL SHORT-TERM INVESTMENTS (Cost  $4,134,556) 4,134,613 TOTAL INVESTMENTS  82.1% (Cost  $39,972,835#) 30,465,041 Other Assets in Excess of Liabilities  17.9% 6,627,778 TOTAL NET ASSETS  100.0% $ 37,092,819  Face amount denominated in U.S. dollars, unless otherwise noted. (a) Security is exempt from registration under Rule 144A of the Securities Act of 1933. This security may be resold in transactions that are exempt from registration, normally to qualified institutional buyers. This security has been deemed liquid pursuant to guidelines approved by the Board of Trustees, unless otherwise noted. (b) Payment-in-kind security for which part of the income earned may be paid as additional principal. (c) Illiquid security. (d) Variable rate security. Interest rate disclosed is that which is in effect at January 31, 2009. (e) Security is currently in default. (f) Security is valued in good faith at fair value by or under the direction of the Board of Trustees (See Note 1). (g) All or a portion of this security is held at the broker as collateral for open futures contracts. (h) Rate shown represents yield-to-maturity. (i) On September 7, 2008, the Federal Housing Finance Agency placed Fannie Mae and Freddie Mac into Conservatorship. # Aggregate cost for federal income tax purposes is substantially the same. Abbreviations used in this schedule: BRL - Brazilian Real CAD - Canadian Dollar EUR - Euro GMAC - General Motors Acceptance Corp. See Notes to Schedule of Investments. 7 Notes to Schedule of Investments (unaudited) 1. Organization and Significant Accounting Policies SMASh Series EC Portfolio (the "Portfolio") is a separate investment series of the Master Portfolio Trust (the "Trust"). The Trust, a Maryland business trust, is registered under the Investment Company Act of 1940, as amended (the "1940 Act"), as an open-end management investment company. The Declaration of Trust permits the Trustees to issue beneficial interest in the Portfolio. The following are significant accounting policies consistently followed by the Portfolio and are in conformity with U.S. generally accepted accounting principles (GAAP). (a) Investment Valuation. Debt securities are valued at the mean between the last quoted bid and asked prices provided by an independent pricing service that are based on transactions in debt obligations, quotations from bond dealers, market transactions in comparable securities and various other relationships between securities. Equity securities for which market quotations are available are valued at the last reported sales price or official closing price on the primary market or exchange on which they trade. Publicly traded foreign government debt securities are typically traded internationally in the over-the-counter market, and are valued at the mean between the last quoted bid and asked prices as of the close of business of that market. Futures contracts are valued daily at the settlement price established by the board of trade or exchange on which they are traded. When prices are not readily available, or are determined not to reflect fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded, but before the Portfolio calculates its net asset value, the Portfolio may value these securities at fair value as determined in accordance with the procedures approved by the Portfolios Board of Trustees. Short-term obligations with maturities of 60 days or less are valued at amortized cost, which approximates fair value. Effective November 1, 2008, the Portfolio adopted Statement of Financial Accounting Standards No. 157 (FAS 157). FAS 157 establishes a single definition of fair value, creates a three-tier hierarchy as a framework for measuring fair value based on inputs used to value the Portfolios investments, and requires additional disclosure about fair value. The hierarchy of inputs is summarized below. Level 1  quoted prices in active markets for identical investments Level 2  other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.) Level 3  significant unobservable inputs (including the Portfolios own assumptions in determining the fair value of investments) The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used in valuing the Portfolios assets carried at fair value: Significant Other Significant Unobservable Quoted Prices Observable Inputs Inputs January 31, 2009 (Level 1) (Level 2) (Level 3) Investments in securities $ 30,465,041 $ 97,258 $ 30,367,783 - Other financial instruments* (3,064,817 ) 236,513 (3,301,330 ) - Total $ 27,400,224 $ 333,771 $ 27,066,453 - * Other financial instruments may include written options, futures, swaps and forward contracts. (b) Repurchase Agreements. When entering into repurchase agreements, it is the Portfolio's policy that its custodian or a third party custodian take possession of the underlying collateral securities, the market value of which, at all times, at least equals the principal amount of the repurchase transaction, including accrued interest. To the extent that any repurchase transaction exceeds one business day, the value of the collateral is marked-to-market to ensure the adequacy of the collateral. If the seller defaults, and the market value of the collateral declines or if bankruptcy proceedings are commenced with respect to the seller of the security, realization of the collateral by the Portfolio may be delayed or limited. 8 Notes to Schedule of Investments (unaudited) (continued) (c) Financial Futures Contracts. The Portfolio may enter into financial futures contracts typically to hedge against the economic impact of adverse change in the market value of portfolio securities because of changes in stock market prices, currency exchange rates or interest rates, as a substitution for buying and selling securities and as a cash flow technique. Upon entering into a financial futures contract, the Portfolio is required to deposit cash or securities as initial margin, equal in value to a certain percentage of the contract amount (initial margin deposit). Additional securities are also segregated up to the current market value of the financial futures contracts. Subsequent payments, known as "variation margin," are made or received by the Portfolio each day, depending on the daily fluctuations in the value of the underlying financial instruments. For foreign currency denominated futures contracts, variation margins are not settled daily. The Portfolio recognizes an unrealized gain or loss equal to the fluctuation in the value. When the financial futures contracts are closed, a realized gain or loss is recognized equal to the difference between the proceeds from (or cost of) the closing transactions and the Portfolios basis in the contracts. The risks associated with entering into financial futures contracts include the possibility that a change in the value of the contract may not correlate with the changes in the value of the underlying financial instruments.
